DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Election
Applicant did not elect claims in the Response to Election/Restriction filed on December 21, 2020 that are associated with Applicant’s election with traverse of Species I, Fig. 1.  The Examiner placed a phone call to Applicant on February 2, 2021, where Applicant further elected Claims 1, 3, 5-7, 9, and 11 that read on Species I, Fig. 1 (this election of claims by Applicant was further documented on an Interview Summary Form placed in the file of record on February 8, 2021).  

Applicant's election with traverse of Species I directed to the embodiment of Fig. 1 in the reply filed on December 21, 2020 is acknowledged.  The traversal is on the ground(s) that: 
		(i) both Fig. 1 and Fig. 2 both show a two compressor system that differ only by how each of the compressors are mechanically operated (in each embodiment of Figs. 1 and 2 one compressor compresses ammonia synthesis gas and the other compressor compresses recycle gas) (p. 2, first full paragraph of Applicant’s reply);
		(ii) that the restriction requirement does not provide any reason why Species I and Species II are different/acquired a separate status in the art (p. 2, second full paragraph, first three lines of Applicant’s reply) arguing that US Class 417 does not 
	With regard to (i) above, the Examiner finds this argument persuasive in that each of Species I and II the compressors respectively compress an ammonia synthesis gas and compress a recycle gas.  Because of this similarity the Examiner will place Fig. 2 in with Species I so that Species I now includes the embodiment of Fig. 1 and the embodiment of Fig. 2.  
	With regard to (ii) above, the Examiner respectfully disagrees with Applicant’s assertion as the reason(s) for the difference between Species I and Species II are clearly stated in the Requirement for Restriction/Election (paragraph #02, see the underline portions in the description in Species I and Species II, this difference is also highlighted by Applicant in the Applicant’s arguments as described above).  Additionally, Applicant’s case is classified in US Class 418 Rotary (Exapansible Chamber Devices) which is not Class 417 rendering Applicant’s assertion not persuasive.  

As the Examiner has found the (i) assertion above to be persuasive so that Figs. 1 and 2 now constitute Species I, the claims reading on the elected Species I to the embodiments of both Fig. 1 and Fig. 2 are Claims 1, 3-7, and 9-11.  The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
Claims 1-11 are pending with Claims 2, 4, 8, and 10 are withdrawn to a non-elected invention as described above.  Thus, Claims 1, 3, 5-7, 9, and 11 are further examined on the merits in the U.S. non-provisional application.  The instant application is a continuation (CON) of SN15832220 which has issued as US10196277 and SN15832220 is a CIP of SN14/987779 which was abandoned on December 15, 2017.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			purge gas (Claim 1, last line and Claim 7, line 8) is not shown in Figs. 1 and 2
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Regard to Claim 7 and claims dependent thereon
	The phrase “A method for producing ammonia” (Claim 7, line 1) and the element “a produced ammonia” (Claim 7, line 8) makes the claim indefinite in that it is not understood if the produced ammonia recited in the preamble and “a produced ammonia are the same ammonia being produced or separate streams of ammonia that a produced in Applicants’ process.  In contrast, both Figs. 1 and 2 of the specification 

	7. (Currently Amended) A method for producing ammonia comprising: 
		supplying ammonia synthesis gas to a screw compressor; 
		compressing the ammonia synthesis gas in the screw compressor; 				
		discharging a flow of compressed ammonia synthesis gas;
		combining a flow of compressed recycle gas with the flow of compressed ammonia synthesis gas, forming a compressed combined gas flow; 
		supplying the compressed combined gas flow to an ammonia reactor, 
		producing the ammonia in the ammonia reactor after the step of supplying the compressed combined gas flow to the ammonia reactor, wherein the ammonia reactor discharges the [[
		supplying the recycle gas to a screw compressor; 
		compressing the recycle gas; and 
		supplying the compressed recycle gas to the flow of compressed ammonia synthesis gas.

In Regard to Claim 9 and claims dependent thereon
	The elements “a first screw compressor” (Claim 9, line 1) and “a second screw compressor” (Claim 9, lines 1 and 2) each make the claim indefinite in that it is not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US2003/0211026 (Moore; published on November 13, 2003) (MOORE) in view of US8679439 (Randhava et al.; issued on March 25, 2014) (RANDHAVA).
In reference to Claim 1, MOORE teaches:
		A system for producing ammonia (title, Abstract, single figure) comprising: 
			at least one compressor (compressors 50, 56, 57, ¶ 0039, line 2 and ¶ 0042, lines 2 and 6); and 
			an ammonia reactor (dehydrator 54, ¶ 0050, lines 2 and 3), wherein the at least one compressor (50) compresses ammonia synthesis gas (¶ 0039, lines 1-3) and supplies a compressed gas flow to the ammonia reactor (of stream 6 en route to 
MOORE does not teach that the at least one compressor is specifically a screw compressor.  RANDHAVA teaches a process for producing ammonia (title, Abstract, lines 1 and 2, Figs. 1-14) in which gas compression is achieved specifically by using a screw compressor (col. 7, lines 65-67 to col. 8, lines 1-5, especially line 5).
It would be obvious to a person of ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to specifically use a screw compressor for gas compression as taught by RANDHAVA and incorporate this specific kind of compressor to replace the centrifugal compressor(s) in MOORE’s apparatus for at least the benefit of having an alternative robust system construction that includes a screw kind of compressor(s) that are effective to compress the ammonia synthesis gas and that also allow commercially viable ammonia to be produced as expressly described by RANDHAVA (Abstract and col. 7, lines 65-67 to col. 8, lines 1-5).
	In reference to Claim 3, MOORE further teaches an apparatus that comprises a first compressor (50) configured to receive ammonia synthesis gas (via 1) and discharge a flow of compressed ammonia synthesis gas (via 27) and a second compressor (57) configured to receive recycle gas and discharge a flow of compressed recycle gas (via 11), wherein the flows of compressed synthesis gas and compressed recycle gas are combined and supplied to the ammonia reactor (54, via 6 and 26 so as screw compressors.  RANDHAVA teaches a process for producing ammonia (title, Abstract, Figs. 1-14) in which gas compression is achieved specifically by using a screw compressor (col. 7, lines 65-67 to col. 8, lines 1-5, especially line 5).
It would be obvious to the PHOSITA before the effective filing date of the claimed invention to specifically use screw compressors for gas compression as taught by RANDHAVA and incorporate this specific kind of compressor to replace the centrifugal compressor(s) in MOORE’s apparatus for at least the benefit of having an alternative robust system construction that includes a screw kind of compressor(s) that are effective to compress the ammonia synthesis gas and that also allow commercially viable ammonia to be produced as expressly described by RANDHAVA (Abstract and col. 7, lines 65-67 to col. 8, lines 1-5).
	In reference to Claim 6, MOORE also teaches that the ammonia reactor (54, single figure) is configured to supply the recycle gas (via 8) to the at least one compressor (to 57 via recycle stream 31, ¶ 0043, last three lines).  MOORE does not teach that the at least on compressor is specifically an at least one screw compressor.  RANDHAVA teaches a process for producing ammonia (title, Abstract, Figs. 1-14) in which gas compression is achieved specifically by using a screw compressor (col. 7, lines 65-67 to col. 8, lines 1-5, especially line 5).
It would be obvious to the PHOSITA before the effective filing date of the claimed invention to specifically use at least one screw compressor for gas compression as taught by RANDHAVA and incorporate this specific kind of compressor to replace 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over MOORE in view of RANDHAVA, and further in view of US2017/0292525 (Andrews et al.; published on October 12, 2017) (ANDREWS).
	In reference to Claim 5, MOORE and RANDHAVA teach a first screw compressor and a second screw compressor as described above.  MOORE and RANDHAVA do not explicitly teach that the first screw compressor and a second screw compressor are disposed on a separate shafts.  ANDREWS teaches a geared compressor (title, Abstract, Figs. 1-18) having compressor stages that includes the stages of the compressors being disposed on a separate shafts (different 70s being disposed on separate shafts 20, 30, and 40, ¶s 0036, 0038, and 0041, Fig. 1).
	It would be obvious to the PHOSTA before the effective filing date of the invention to utilize stages of the compressors disposed on separate shafts as taught by ANDREWS and incorporate this kind of compressors/separate shaft mechanization for the first and second screw compressors of the modified system of MOORE and RANDHAVA for the benefit of having yet another alternative type of shaft arrangement that is effective to rotate the compressors so that the apparatus operates as intended 

Claims 7 and 9 are rejected, as best understood in relation to the 35 U.S.C. 112 issues described above, under 35 U.S.C. 103 as being unpatentable over US8247463 (Yoshida et al.; published on August 21, 2012) (YOSHIDA) in view of RANDHAVA.
	In reference to Claim 7, YOSHIDA teaches:  
		A method for producing ammonia (title, Abstract, Figs. 1-3) comprising:
			supplying ammonia synthesis gas (at outlet flow path 25, col. 8, lines 24-28) to a compressor (304, col. 6, lines 1-3, Figs. 1 and 3); 
			compressing the ammonia synthesis gas in the compressor (304, implied…a compressor compresses a fluid, col. 6, lines 1-3); 				
			discharging a flow of compressed ammonia synthesis gas (at outlet of 304 and the flow direction is towards 206); 
			combining a flow of compressed recycle gas (at flow location at arrowhead positioned to the left of the end of the lead line associated with reference numeral 27) with the flow of compressed ammonia synthesis gas (from the outlet of 304), 
			forming a compressed combined gas flow (at location of supply gas 27); 
			supplying the compressed combined gas flow (at the location of 27) to an ammonia reactor (ammonia synthesis step 206, col. 5, line 67), wherein the ammonia reactor (206) discharges a produced ammonia (mixed in the fluid of 28), purge 
			supplying the recycle gas (unreacted synthesis gas 30, col. 11, line 30) to a compressor (recycle compressor 305, col. 11, line 17); 
			compressing the recycle gas (within 305, a compressor implies a compression of fluid of unreacted synthesis gas 30); and 
			supplying the compressed recycle gas (as output from the recycle compressor 205) to the flow of compressed ammonia synthesis gas (combined with compressed ammonia synthesis gas at outlet of 304 at the arrowhead to the left of the end of the lead line associated with reference numeral 27).  
YOSHIDA does not explicitly call out that the ammonia synthesis gas compressor and the recycle gas compressor are each specifically screw compressors.  RANDHAVA teaches a process for producing ammonia (title, Abstract, lines 1 and 2, Figs. 1-14) in which gas compression is achieved specifically by using a screw compressor (col. 7, lines 65-67 to col. 8, lines 1-5, especially line 5).
It would be obvious to the PHOSITA before the effective filing date of the claimed invention to specifically use a screw compressor for gas compression as taught by RANDHAVA and incorporate this specific kind of compressor to replace the compressors in YOSHIDA’s apparatus for at least the benefit of having an alternative robust system construction that includes a screw kind of compressor that are effective to compress the ammonia synthesis gas/recycle gas and that also allow commercially viable ammonia to be produced as expressly described by RANDHAVA (Abstract and col. 7, lines 65-67 to col. 8, lines 1-5).

YOSHIDA does not explicitly call out that the ammonia synthesis gas compressor/first compressor and the recycle gas compressor/second compressor are each specifically screw compressors.  RANDHAVA teaches a process for producing ammonia (title, Abstract, lines 1 and 2, Figs. 1-14) in which gas compression is achieved specifically by using a screw compressor (col. 7, lines 65-67 to col. 8, lines 1-5, especially line 5).
It would be obvious to the PHOSITA before the effective filing date of the claimed invention to specifically use a screw compressor for gas compression as taught by RANDHAVA and incorporate this specific kind of compressor to replace the compressors in YOSHIDA’s apparatus for at least the benefit of having an alternative robust system construction that includes a screw kind of compressor that are effective to compress the ammonia synthesis gas/recycle gas and that also allow commercially viable ammonia to be produced as expressly described by RANDHAVA (Abstract and col. 7, lines 65-67 to col. 8, lines 1-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA in view of RANDHAVA, and further in view of ANDREWS.
	In reference to Claim 11, YOSHIDA and RANDHAVA teach a first screw compressor and a second screw compressor as described above.  YOSHIDA and RANDHAVA do not explicitly teach that the first screw compressor and a second screw 
	It would be obvious to the PHOSTA before the effective filing date of the invention to utilize stages of the compressors disposed on separate shafts as taught by ANDREWS and incorporate this kind of compressors/separate shaft mechanization for the first and second screw compressors of the modified system of YOSHIDA and RANDHAVA for the benefit of having yet another alternative type of shaft arrangement that is effective to rotate the compressors so that the apparatus operates as intended for gas compressor applications as expressly described by ANDREWS  ¶ 0031, lines 1-7). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 of SN16/229565 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 6 of US10196277.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claim 1 are a broader recitation than the limitations of claims 1 or 6 as mapped below.  While claim 1 of US10196277 is a process claim, the method discloses all of the elements recited in Claim 1 of SN16/229565.  
US Patent(US10196277)
Instant Application (SN 16/229565)
synthesis gas screw compressor compresses ammonia synthesis gas, claim 1, lines 5 and 6, claim 6, lines 6 and 7;
recycle gas screw compressor compresses the recycle gas, claim 1, lines 16-18, claim 6, lines 10 and 11
at least one screw compressor compresses/ammonia synthesis gas, recycle gas, Claim 1, lines 2-4
ammonia reactor, claim 1, lines 12 and 13, claim 6, line 2
ammonia reactor, Claim 1, line 3
ammonia synthesis gas, claim 1, line 2, claim 6, lines 2 and 3
ammonia synthesis gas, Claim 1, line 4
ammonia reactor discharges produced ammonia, purge gas, and recycle gas, claim 1, lines 13-15, claim 6, lines 4 and 5
ammonia reactor discharges produced ammonia, purge gas, and recycle gas, Claim 1, lines 5 and 6


	


US Patent(US10196277)
Instant Application (SN 16/229565)
synthesis gas screw compressor compresses ammonia synthesis gas, claim 1, lines 5 and 6
recycle gas screw compressor compresses the recycle gas, claim 1, lines 16-18
First screw compressor, Claim 3, line 1;
Second screw compressor, Claim 3, line 2
combining a flow of compressed recycle gas with the flow of compressed ammonia synthesis gas...to an ammonia reactor, claim 1, lines 8 and 9 
wherein the flows of compressed synthesis gas and compressed recycle gas are combined and supplied to the ammonia reactor, Claim 3, lines 4 and 5


	Claim 5 of SN16/229565 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US10196277 because both claims recite that the first screw compressor and the second screw compressor are disposed on separate shafts (claim 3, lines 1 and 3, Claim 5, lines 1 and 2). 
	Claim 6 of SN16/229565 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10196277 because both claims recite that the ammonia reactor is configured to supply the recycle gas to the at least one screw compressor (claim 1, lines 16 and 17, Claim 6, lines 1 and 2).
	Claim 7 of SN16/229565 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10196277.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Claim 7 are a broader recitation than the limitations of claim 1 as mapped below.
US Patent(US10196277)
Instant Application (SN 16/229565)
supplying ammonia synthesis gas to a synthesis gas screw compressor, claim 1, lines 2 and 3 
supplying ammonia synthesis gas to a screw compressor, Claim 1, line 2
compressing the ammonia synthesis gas in the synthesis gas screw compressor, claim 1, lines 5 and 6
compressing the ammonia synthesis gas in the screw compressor, Claim 1, 3
discharging a flow of compressed ammonia gas, claim 1, line 7
discharging a flow of compressed ammonia synthesis gas, Claim 1, line 4
combining a flow of compressed recycle gas with the flow of compressed ammonia synthesis gas, claim 1, lines 8 and 9
combining a flow of compressed recycle gas with the flow of compressed ammonia synthesis gas, Claim 1, lines 5 and 6
forming a compressed combined gas flow, claim 1, lines 9 and 10
forming a compressed combined gas flow, Claim 1, line 6
supplying the compressed combined gas flow to an ammonia reactor, wherein the ammonia reactor discharges a produced ammonia, purge gas, and recycle gas, Claim 1, lines 12-14
supplying the compressed combined gas flow to an ammonia reactor, wherein the ammonia reactor discharges a produced ammonia, purge gas, and recycle gas, Claim 1, lines 7 and 8
supplying the recycle gas to a recycle gas screw compressor, Claim 1, lines 16 and 17
supplying the recycle gas to a screw compressor, Claim 1, line 9
compressing the recycle gas, Claim 1, line 18
compressing the recycle gas, Claim 1, line 10
supplying the compressed recycle gas to the flow of compressed ammonia synthesis gas, Claim 1, lines 19 and 20
supplying the compressed recycle gas to the flow of compressed ammonia synthesis gas, Claim 1, lines 11 and 12


	Claim 9 of SN16/229565 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10196277 as mapped below. 
US Patent(US10196277)
Instant Application (SN 16/229565)
synthesis gas screw compressor compresses ammonia synthesis gas, claim 1, lines 5 and 6, claim 6, lines 6 and 7;
recycle gas screw compressor compresses the recycle gas, claim 1, lines 16-18, claim 6, lines 10 and 11
First screw compressor, Claim 9, line 1;
Second screw compressor, Claim 9, line 2

	


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Friday February 5, 2021

/Mary Davis/Primary Examiner, Art Unit 3746